Exhibit 10.2
AMENDMENT NO. 1
TO THE
AMENDED AND RESTATED ADVISORY AGREEMENT
     This Amendment No. 1 to the Amended and Restated Advisory Agreement (this
“Amendment”) is made and entered into as of March 21, 2011 by and among
Steadfast Income REIT, Inc., a Maryland corporation (the “Company”), Steadfast
Income REIT Operating Partnership, L.P., a Delaware limited partnership (the
“Operating Partnership”), and Steadfast Income Advisor, LLC, a Delaware limited
liability company (the “Advisor”). The Company, the Operating Partnership and
the Advisor are collectively referred to herein as the “Parties.” Capitalized
terms used but not defined herein shall have the meaning set forth in the
Advisory Agreement (as defined below).
W I T N E S S E T H
     WHEREAS, the Parties previously entered into that certain Amended and
Restated Advisory Agreement, dated and effective as of May 4, 2010 (the
“Advisory Agreement”), which provided for, among other matters, the management
of the Company’s and the Operating Partnership’s day-to-day activities by the
Advisor;
     WHEREAS, the initial term of the Advisory Agreement is for a one year term
which agreement may be renewed for an unlimited number of successive one year
terms;
     WHEREAS, Section 24 of the Advisory Agreement provides for the deferral of
fees payable to the Advisor in certain circumstances; and
     WHEREAS, pursuant to Section 17 (Term of the Agreement) and Section 28
(Modification), the Parties desire to amend the Advisory Agreement pursuant to
this Amendment in order to renew the term of the Advisory Agreement for an
additional one year term and make certain clarifications with respect to the
terms and conditions of the deferral of fees payable to the Advisor.
     NOW, THEREFORE, in consideration of the foregoing and of the mutual
covenants and agreements contained herein, the Parties, intending to be legally
bound, hereby agree as follows:
ARTICLE I
AMENDMENT
     In order to give effect to the Parties’ agreement to renew the term of the
Advisory Agreement for an additional one year term and to make certain
clarifications with respect to the terms and conditions of the deferral of fees
payable to the Advisor, the Parties agree as follows:
     Section 1.1 Renewal of Advisory Agreement. Pursuant to Section 17 of the
Advisory Agreement, the Parties hereby renew the term of the Advisory Agreement
effective as of May 4, 2011, for an additional one-year term ending on May 4,
2012.
     Section 1.2 Amendment of Section 24. Section 24 of the Advisory Agreement
is hereby amended and supplemented for clarification purposes by adding the
following at the end of Section 24:

      As used in this Section 24, the phrase “Distributions paid” shall mean all
Distributions paid to Stockholders, including the amount of Distributions that
are reinvested in Shares

1



--------------------------------------------------------------------------------



 



      pursuant to the Company’s distribution reinvestment plan. For purposes of
determining the amount of Deferred Fees pursuant to this Section 24, if Adjusted
Funds From Operations is negative, then Adjusted Funds From Operations shall be
deemed to be zero.

ARTICLE II
MISCELLANEOUS
     Section 2.1 Continued Effect. Except as specifically set forth herein, all
other terms and conditions of the Advisory Agreement shall remain unmodified and
in full force and effect, the same being confirmed and republished hereby. In
the event of any conflict between the terms of the Advisory Agreement and the
terms of this Amendment, the terms of this Amendment shall control.
     Section 2.2 Counterparts. The Parties may sign any number of copies of this
Amendment. Each signed copy shall be an original, but all of them together
represent the same agreement. Delivery of an executed counterpart of a signature
page of this Amendment or any document or instrument delivered in connection
herewith by telecopy or other electronic method shall be effective as delivery
of a manually executed counterpart of this Amendment or such other document or
instrument, as applicable.
     Section 2.3 Governing Law. This Amendment shall be governed by, and
construed in accordance with, the internal laws of the State of Delaware.
[Signatures on following page]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed as of the date first written above.

            STEADFAST INCOME REIT, INC.

      By:   /s/ Rodney F. Emery         Name:   Rodney F. Emery        Title:  
Chairman of the Board, Chief Executive Officer and President     

            STEADFAST INCOME REIT OPERATING PARTNERSHIP, L.P.

      By:   STEADFAST INCOME REIT, INC., its general partner              

            By:   /s/ Rodney F. Emery         Name:   Rodney F. Emery       
Title:   Chairman of the Board, Chief Executive Officer and President     

            STEADFAST INCOME ADVISOR, LLC

      By:   /s/ James M. Kasim         Name:   James M. Kasim        Title:  
Chief Financial Officer and Treasurer     

 